
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.13


COHERENT, INC.
MANAGEMENT TRANSITION AGREEMENT

        THIS AGREEMENT is effective as of October 1, 2002 (the "Effective
Date"), by and between Coherent, Inc. ("Coherent") and Bernard Couillaud
("Couillaud").

RECITALS

A.Couillaud is employed by Coherent and is a member of the Board of Directors of
Coherent.

B.Effective October 1, 2002, Couillaud shall cease to be President and Chief
Executive Officer and shall become Chairman.

C.Couillaud will remain a member of the Board of Directors of Coherent until he
either resigns, is not re-elected or is removed from the Board of Directors.

D.Coherent desires to retain Couillaud's services as an employee in the position
of Chairman for the period commencing October 1, 2002 and ending October 1, 2003
(the "Employment Term"), upon the terms set forth herein.

E.Couillaud is willing to provide services as an employee pursuant to this
Agreement.

        NOW THEREFORE, the parties agree as follows:

        1.    Term.    The term of this Agreement shall commence on the
Effective Date and shall continue until all the payments due and all other
obligations of the parties hereunder have been made or satisfied; provided,
however, that notwithstanding any other provision of this Agreement, Couillaud's
and Coherent's representations, obligations, covenants and duties under the
Employee Agreement by and between Couillaud and Coherent dated November 11, 1983
shall survive any termination of this Agreement.

        2.    Duties of Couillaud.    As of the Effective Date, Couillaud shall
cease to be President and Chief Executive Officer and shall become Chairman of
Coherent. During the Employment Term, Couillaud shall remain a member of the
Board of Directors of Coherent, until he either resigns, is not re-elected or is
removed from the Board of Directors. During the Employment Term, Couillaud's
compensation and other benefits shall be as provided in Section 3(a).

        3.    Compensation.    

        (a)    Cash Compensation.    While employed by Coherent during the
Employment Term Couillaud shall be paid a base salary of $520,000 per year in
accordance with Coherent's standard payroll practices. Couillaud shall not be
eligible to participate in Coherent's Variable Compensation Plan during the
Employment Term. Couillaud shall also receive, promptly following the
termination of the Employment Term, full payment for all accrued wages,
including but not limited to, unused vacation days to which he is entitled
pursuant to Coherent policy

        (b)    Benefits.    While employed by Coherent during the Employment
Term, Couillaud shall be eligible to participate in the employee benefit plans
and executive compensation programs maintained by Coherent applicable to other
key executives of Coherent, including (without limitation) retirement plans,
savings or profit sharing plans, stock option, life, disability, health,
accident and other insurance programs, paid vacations, and similar plans or
programs, subject, in each case, to the generally applicable terms and
conditions of the applicable plan or program in question and to the
determination of any committee administering such plan or program.

        (c)    Medical, Dental and Vision Coverage.    During the Employment
Term and thereafter, Couillaud shall receive from Coherent Group Medical, Dental
and Vision Insurance, including an

--------------------------------------------------------------------------------




annual $5,000 supplemental out of pocket payment feature (the "Coverage"), for
Couillaud and his eligible dependents under the following conditions:

        (1)  Any cash contribution required from Coherent officers for similar
coverage will be invoiced by Coherent by December 31 of each year, and must be
paid by Couillaud no later than January 30 of the following year. The cash
contribution amount will be pro-rated for Couillaud's first partial year.
Failure to make such payment on time or within a thirty (30) day notice period
will be grounds for termination of the Coherent Group Medical, Dental and Vision
Insurance.

        (2)  The Coverage for Mr. Couillaud shall immediately terminate at the
end of the month following the month of Couillaud's death. For his eligible
dependents, coverage shall terminate at the end of the first calendar year
following Mr. Couillaud's death. In the event of Mr. Couillaud's death, his
surviving spouse will be eligible to apply for the continuation of such benefits
through COBRA.

        (3)  If Couillaud accepts medical, dental and vision insurance coverage
by another entity, Couillaud shall notify Coherent in writing, and the Coverage
shall thereafter become secondary. Couillaud agrees to apply for Medicare upon
reaching eligibility at which time the benefits set forth in this Agreement
shall become secondary to Medicare benefits.

        (4)  The Coverage shall immediately terminate if Couillaud violates any
provision of Section 5.

        (5)  If Coherent changes or reduces the medical, dental or life
insurance coverage offered to its officers generally, such changes or reductions
shall be applicable to the Coverage.

        (d)    Life Insurance.    Coherent will purchase for Couillaud a life
insurance policy covering Couillaud with a face value of five hundred thousand
dollars ($500,000). Couillaud shall be responsible for any taxes that arise as a
result of such reimbursement. Couillaud agrees to undergo physical examinations
and other requirements of the carrier in order to obtain and continue such
coverage.

        (e)    Amendment to Stock Options.    Couillaud has been granted stock
options as follows:

Vesting Date


--------------------------------------------------------------------------------

  No. of Shares

--------------------------------------------------------------------------------

  Exercise Price

--------------------------------------------------------------------------------

2/1/03   2,005   $ 49.875 2/1/03   69,995   $ 49.875 2/1/04   2,005   $ 49.875
2/1/04   35,995   $ 49.875 4/1/04   200,000   $ 32.50

        Those options vesting in 2003 are referred to as the 2003 Options and
those options vesting in 2004 are referred to as the 2004 Options.

        (1)  Mr. Couillaud shall be entitled to exercise the 2003 Options until
February 1, 2006, even if Mr. Couillaud's employment with the Company is
terminated prior to that date, provided that this period shall be reduced to
90 days from the date (i) the Company determines Couillaud has engaged in
activities constituting "Cause" under Section 4(b) prior to February 1, 2006 or
(ii) Mr. Couillaud voluntarily terminates his employment with the company if
such date is prior to October 1, 2003.

        (2)  The 2004 Options shall be hereby amended to vest as of March 5,
2002. Mr. Couillaud shall be entitled to exercise the 2004 Options until
March 5, 2005, even if Mr. Couillaud's employment with the Company is terminated
prior to that date, provided that the Company shall be entitled to cancel the
2004 Options, repurchase the stock issued upon

2

--------------------------------------------------------------------------------




exercise of the 2004 Options for the exercise price, or recapture the net
proceeds received upon exercise and sale of the 2004 Options if (i) the Company
determines Couillaud has engaged in activities constituting "Cause" under
Section 4(b) prior to March 5, 2005 or (ii) Mr. Couillaud voluntarily terminates
his employment with the company prior to October 1, 2003.

        (3)  Except as set forth above, Couillaud's options to purchase Coherent
stock shall be governed by the provisions of the applicable option agreements by
and between Couillaud and Coherent. During the Employment Term, any additional
option grants will reflect Couillaud's new position.

        (f)    Imputed Income.    COUILLAUD ACKNOWLEDGES AND AGREES THAT HE
SHALL BE SOLELY RESPONSIBLE FOR ALL TAXES ASSOCIATED WITH ANY INCOME IMPUTED TO
COUILLAUD AS A RESULT OF BENEFITS PROVIDED UNDER THIS AGREEMENT.

        4.    Termination.    

        (a)    Termination by Couillaud.    

        (1)    Voluntary Termination.    Couillaud may voluntarily terminate
this Agreement upon thirty (30) days written notice, or by voluntarily
terminating his employment prior to the Employment Term. Upon the effectiveness
of such termination, Couillaud shall immediately cease to accrue any benefits
hereunder.

        (2)    Death of Couillaud.    Except as otherwise provided herein, upon
Couillaud's death during the term of this Agreement, Couillaud shall immediately
cease to accrue any benefits hereunder. In such event, any compensation already
accrued by Couillaud shall be paid to Couillaud's estate in accordance with his
testamentary disposition or the laws of descent and distribution.

        (b)    Termination for Cause.    Until October 1, 2006 Coherent may
terminate this Agreement if it determines that Couillaud has engaged in
activities that constitute "Cause". Before making the determination that
Couillaud has acted in a manner constituting Cause, the Company shall provide
Couillaud with written notice setting forth in reasonable detail the facts and
circumstances relating to its determination, and granting Couillaud the
opportunity to cure any such default within 30 days following his receipt of the
notice. The term "Cause" is defined as any one or more of the following
occurrences:

(i)Couillaud's commission of an act of fraud or misappropriation of funds,
whether prior to or subsequent to the date hereof, upon Coherent; or

(ii)Couillaud's continuing repeated willful failure or refusal to perform his
material duties as required by this Agreement or gross negligence by Couillaud
in the scope of his provision of services to Coherent; or

(iii)Any breach by Couillaud of any provision of Section 5; or

(iv)Violation by Couillaud of any duty of loyalty to Coherent, which shall be
defined consistent with the duty of loyalty owed a corporation by a member of
the board of directors under Delaware law

        5.    Covenants Not to Compete or Solicit.    

        (a)    Covenant Not to Compete.    For a period of three years following
the date Couillaud terminates his employment with the Company, Couillaud will
not directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any

3

--------------------------------------------------------------------------------

ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages in a
"Restricted Business" in a "Restricted Territory," as such terms are defined
below. It is agreed, however, that ownership of no more than 2% of the
outstanding voting stock of a publicly traded corporation shall not constitute a
violation of this provision.

        (b)    Covenant Not to Solicit.    During the three-year term of this
covenant not to compete, Couillaud will not directly or indirectly:

        (1)  solicit, encourage, or take any other action which is intended to
induce any other employee, independent contractor, customer or supplier of
Coherent or any affiliated corporation to terminate his or its relationship with
Coherent or any affiliated corporation, or

        (2)  interfere in any manner with the contractual or employment
relationship between Coherent or any affiliated corporation and any such
employee, independent contractor, customer or supplier of Coherent or any
affiliated corporation.

        (c)    Representations.    The parties intend that the covenants
contained in Sections 5(a) and (b) shall be construed as a series of separate
covenants, one for each county, city, state, territory, jurisdiction, country or
analogous entity of the Restricted Territory. Except for geographic coverage,
each such separate covenant shall be deemed identical. Couillaud represents that
he (i) is familiar with the covenants not to compete and not to solicit
contained herein, and (ii) is fully aware of his obligations hereunder,
including, without limitation, the reasonableness of the length of time, scope
and geographic coverage of these covenants.

        (d)    Definitions.    As used in this Section 5, the terms listed below
shall have the following meanings:

        (1)    Restricted Business.    "Restricted Business" means any business
that manufactures or sells lasers or optical components for lasers which would
compete against Coherent's current or planned products, or any business that
manufactures or sells non-laser devices whose primary use is a competitive
alternative to Coherent's current or planned laser products.

        (2)    Restricted Territory.    "Restricted Territory" means any county,
city, state, territory, jurisdiction, country or analogous entity in which
Coherent currently conducts its business or may in the future conduct its
business.

        6.    Arbitration.    

        (a)  Couillaud agrees that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
finally settled by binding arbitration to be held in Santa Clara County,
California under the Commercial Arbitration Rules, supplemented by the
Supplemental Procedures for Large Complex Disputes, of the American Arbitration
Association as then in effect (the "Rules"). The arbitrator(s) may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator(s) shall be final, conclusive and binding on the parties to the
arbitration, and judgment may be entered on the decision of the arbitrator(s) in
any court having jurisdiction.

        (b)  The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to rules of conflicts of law, and the
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.

        (c)  Coherent shall pay the costs and expenses of such arbitration, and
each party shall pay its own counsel fees and expenses.

4

--------------------------------------------------------------------------------




        (d)  COUILLAUD HAS READ AND UNDERSTANDS THIS SECTION 6, WHICH DISCUSSES
ARBITRATION. COUILLAUD UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, COUILLAUD
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF COUILLAUD'S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO COUILLAUD'S RELATIONSHIP WITH
COHERENT.

        7.    General Provisions.    

        (a)    Entire Agreement.    This Agreement and any written Coherent plan
or written agreement between Couillaud and Coherent that are referenced herein
represent the entire agreement and understanding between the parties as to the
subject matter hereof, and supersede all prior or contemporaneous agreements,
whether written or oral. No waiver, alteration, or modification, if any, of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto.

        (b)    Severability.    If one or more of the provisions in this
Agreement are deemed void by law, then the remaining provisions will continue in
full force and effect.

        (c)    Successors.    

        (1)    Coherent's Successors.    Any successor to Coherent (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of Coherent's business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as Coherent would be required to perform such obligations in
the absence of a succession. For all purposes under this Agreement, the term
"Coherent" shall include any successor to Coherent's business and/or assets that
assumes Coherent's obligations hereunder or which becomes bound by the terms of
this Agreement by operation of law.

        (2)    Couillaud's Successors.    The terms of this Agreement and all
rights of Couillaud hereunder shall inure to the benefit of, and be enforceable
by, Couillaud's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

        (d)    Conflicting Obligations.    Couillaud represents that he has not
entered into, and will not enter into, any oral or written agreement in conflict
herewith.

        (e)    Counterparts.    This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

        (f)    Governing Law; Consent to Personal Jurisdiction.    This
Agreement shall be governed by and construed in accordance with the internal
substantive laws, but not the choice of law rules, of the State of California.
Couillaud hereby consents to the personal jurisdiction of the state and federal
courts located in California for any action or proceeding arising from or
relating to this Agreement or relating to any arbitration in which the parties
are participants.

5

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date set forth above.

COHERENT, INC.   BERNARD COUILLAUD
By:
 
        

--------------------------------------------------------------------------------


 
 
 
        

--------------------------------------------------------------------------------


Title:
 
        

--------------------------------------------------------------------------------


 
Date:
 
        

--------------------------------------------------------------------------------


Date:
 
        

--------------------------------------------------------------------------------


 
Spouses Consent:
 
        

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.13

